Citation Nr: 1715845	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  06-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU) prior to February 2, 2001.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from February 1982 to February 1997, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2012 decision, the Board determined that the issues of TDIU had been reasonably raised by the Veteran.  In June 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

Prior to February 2, 2001, the evidence of record does not show that the Veteran was unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating prior to February 2, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

The Board acknowledges that the Veteran has not been afforded an examination that addressed the collective impact of her service connected disabilities on her employment prior to February 2, 2001.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim prior to February 2, 2001.  Her treatment records have described her service connected disabilities in sufficient detail to allow for a fully informed decision on the issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's original claim for benefits was received on January 11, 1999.  She was granted service connection by a May 2001 rating decision.  She filed a notice of disagreement with the May 2001 rating decision as she felt she was entitled to higher ratings, effective the date her initial rating had been assigned.  In September 2012, the Board found that an inferred claim for TDIU had been raised by the Veteran.  As such, January 11, 1999, is considered the application date for TDIU.

The Veteran's service-connected disabilities between January 11, 1999, and February 2, 2001, were posttraumatic stress disorder (PTSD) evaluated at 70 percent disabling, bilateral pes planus evaluated at 10 percent disabling prior to March 1, 1999, and 50 percent disabling afterwards, residuals from a hysterectomy evaluated at 30 percent disabling prior to November 16, 2000, and 100 percent disabling afterwards, a left knee disability evaluated at 10 percent disabling prior to December 13, 2000, and 20 percent afterwards, a right knee disability evaluated at 10 percent disabling prior to December 13, 2000, and 20 percent afterwards, and a headache disability evaluated at 10 percent disabling.  The Veteran had a combined rating of 90 percent as of January 11, 1999, and 100 percent as of November 16, 2000.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) were met prior to February 2, 2001.  The pertinent question therefore is whether these disabilities precluded substantially gainful employment prior to February 2, 2001. 

In February 2007, the Veteran reported that she last worked in February 2001.  In October 2007, she reported that she last worked in 2001.  In January 2008, she reported that she last worked on August 6, 2001.  She also indicated that she had one year of college education and worked as a supply technician.

The Veteran's medical treatment records show that she worked through at least February 2001.  Her treatment records show that she worked in May 1999 and June 1999 in a file room.  In July 1999, her physician limited her to light duty work.  In December 1999, she reported having a new job that was going well.  In March 2000, she reported that she loved her current job.  In April 2000 and June 2000, she reported that work was going well.  In October 2000, she started a new job.  By January 2001, she was still employed but wanted to find another job.

In January 2001, her psychologist Dr. M.O. reported that the Veteran wanted to return to work but needed a different type of work.  Her psychologist opined that she would likely be able to return to productive work in an environment that limited her time on her feet and was low stress. 

In March 2001, the Veteran was afforded a VA examination.  The examiner concluded that she would have difficulty standing for long periods of time as well as performing activities such as housework.

In January 2008, the Veteran's psychologist Dr. M.O. opined that the Veteran had not been employable in the past ten years, or approximately 1998, but the doctor failed to address the fact that the Veteran had in fact been employed during that time.

After weighing all the evidence, the Board finds the greatest probative value in the January 2001 opinion of Dr. M.O and the March 2001 VA examiner's opinion.  In the January 2001 opinion, Dr. M.O. reported that the Veteran would likely be able to return to productive work in an environment that limited her time on her feet and was low stress.  The March 2001 VA examiner reported that the Veteran would have difficulty standing for long periods of time as well as performing activities such as housework.  In addition, the contemporaneous findings on examination of the Veteran are given greater weight than her reports many years later.  The record shows that the Veteran worked from 1999 through February 2001.  As such, the evidence of record does not establish that she was unable to obtain or maintain substantially gainful employment prior to February 2, 2001.

As for the January 2008 opinion of Dr. M.O., while Dr. M.O. opined that the Veteran has not been employable since 1998, the record shows that she held jobs through February 2001.  Furthermore, the opinion is not consistent with the prior January 2001 opinion of Dr. M.O, which was issued much more contemporaneously than the retrospective opinion.  As such, this opinion is given less probative value.

The Board has considered all the medical opinions of record and finds that the January 2001 opinion of Dr. M.O. and the March 2001 VA examiner's opinion carry the greatest probative value.   These opinions were fully grounded in the medical literature.  They explained what functional limitations the Veteran's service-connected disabilities resulted in and the corresponding work limitations.  

The Veteran is considered competent to describe symptoms of her service connected disabilities as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran contends that her service-connected disabilities prevented her from working prior to February 2, 2001.  However, there is persuasive evidence in the record, in the form of evidence of work through February 2001 and opinions by Dr. M.O. and the March 2001 VA examiner, who found that the while Veteran had limitations working, she was not prevented from sustaining substantial gainful activity.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support her claim that her service connected disabilities alone, or in conjunction with one another, were sufficient to produce unemployability prior to February 2, 2001.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected disabilities.  

In conclusion, given the Veteran's education and experience working as a supply technician, the Board does not believe that the Veteran's service-connected disabilities prior to February 2, 2001, would have prevent her from obtaining or maintaining substantially gainful employment at the unskilled, sedentary level with the ability to alternate positions as needed in a low stress environment.

Here, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran was rendered unemployable due to her service-connected disabilities prior to February 2, 2001.  Accordingly, entitlement to TDIU is not warranted.



ORDER

TDIU prior to February 2, 2001, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


